BARRETT, Circuit Judge,
concurring in part and dissenting in part”:
I fully concur in Part II of the majority opinion. I must, however, respectfully dis*1381sent from Part III. My remarks are hereafter directed to the troublesome aspects of Owens’ §§ 1983 and 1985(3) claims discussed in Part III.
In my view, Owens’ claims anchored to §§ 1983 and 1985(3) based upon his allegation of a conspiracy in violation of his rights secured under the First, Thirteenth and Fourteenth Amendments to deprive him of his employment as Undersheriff must fail just as Owens failed under his Title VII claim discussed in Part II of the majority opinion. This, I believe, follows because of the “personal staff” relationship between Undersheriff Owens and Sheriff Rush. See Branti v. Finkel, 445 U.S. 507, 100 S.Ct. 1287, 63 L.Ed.2d 574 (1980). I recognize that neither § 1983 or § 1985(3) contain the “personal staff” exception language found in Title VII. Even so, it defies common sense to ignore the fact that while Owens’ “personal staff” relationship to Sheriff Rush under Title VII bars him from raising any challenge to his discharge in light of the Kansas statute, nevertheless Owens may challenge his discharge under §§ 1983 and 1985(3) simply because these statutes do not contain the “personal staff” exception language.
Federal statutes must be read in harmony. In cases of this type, wheré the identical operative facts are relied upon, the Civil Rights statutes must be given a common sense interpretation. Under Part II we hold that Undersheriff Owens was subject to discharge at will (and, thus, without cause) in accord with Kansas law and because of his “personal staff” relationship with Sheriff Rush recognized under Title VII. This, in effect, rendered Owens the Sheriff’s alter ego. Based on this structure, I conclude that Owens is not in that category of public employees entitled to invoke §§ 1983 and 1985(3) in advancing First and Fourteenth Amendment protections recognized in Elrod v. Burns, 427 U.S. 347, 96 S.Ct. 2673, 49 L.Ed.2d 547 (1976).
I turn now to James Owens’ §§ 1983 and 1985(3) claims as they relate to the allegations of a conspiracy involving his wife’s contacts with an attorney in relation to her efforts to file a Title VII complaint. I do not believe that James Owens has “standing” in the sense of meeting the requirement of an “injury in fact” or falling within the “zone of interest” entitling him to any cause of action involving his wife’s contractual dispute with Sheriff Rush.
James Owens has no identifiable constitutionally protected interest or right in his wife’s continued employment. The simple allegation of “conspiracy” does not create standing in Owens to advance claims owned by and in fact advanced by Mrs. Owens. He cannot gain “standing” by simply alleging efforts he made on her behalf. James Owens’ reliance on NAACP v. Button, 371 U.S. 415, 83 S.Ct. 328, 9 L.Ed.2d 405 (1963), Givhan v. Western Line Consolidated School Dist., 439 U.S. 410, 99 S.Ct. 693, 58 L.Ed.2d 619 (1979) and Rampey v. Allen, 501 F.2d 1090 (10th Cir., en banc, 1974), cert. denied, 420 U.S. 908, 95 S.Ct. 827, 42 L.Ed.2d 838 (1975) is misplaced. Those opinions recognize a specific, identifiable basis for standing.
Finally, I am puzzled by the treatment accorded Abeyta v. Town of Taos, 499 F.2d 323 (10th Cir. 1974). As I view it, the crux of Abeyta is that public office or public employment held at will does not create a property interest within the meaning of the Fourteenth Amendment.
I would affirm the District Court’s dismissal of all causes of action relied upon by Undersheriff Owens.